 WASHINGTON COCA-COLA BOTTLING WORKS, INC.7bership could not have been required of the new employees as a condition of employ-ment until. 30 days following their hiring on April 23.It is idle, of course, to speculate what bearing good-faith considerations might havehad on unfair labor practice charges against the Company.None are before us.Respondent was not, of course, entitled to take into its own hands the remedying ofassumed unfair labor practices or other injustices by the Company, or more precisely,itwas not entitled to do so by engaging in conduct of its own which constituted anunfair labor practice.It is therefore concluded and found on the entire evidence that Respondent onApril 26 warned and threatened employees of Jeffrey that they would be requiredto sign checkoff authorizations and become members of Respondent as a conditionto continued employment by Jeffrey, and that on April 30 Respondent caused andattempted to cause Jeffrey to discharge Emerson Hillman, Johnny Hillman, EarlHulse, C. C. Duncan, Earl Murray, Louis Frank, Frank Rosenbaum, and CharlesStapleton because of their failure to sign checkoff authorizations and to becomemembers of Respondent.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaning of Section 2(5) of theAct.2.By warning and threatening employees of Jeffrey on April 26 that they wouldbe required to sign checkoff authorizations and become members of Respondentas a condition to continued employment by Jeffrey, Respondent restrained andcoerced employees in the exercise of the rights guaranteed in Section 7, therebyengaging in unfair labor practices proscribed by Section 8(b)(l)(A) of the Act.3.By causing and attempting to cause Jeffrey on April 30 to discharge said em-ployees because of their failure to sign checkoff authorizations and to becomemembers of Respondent, Respondent caused and attempted to cause Jeffrey todiscriminate against said employees in violation of Section 8(a)(3), thereby en-gaging in unfair labor practices proscribed by Section 8(b)(2) and (1)(A) ofthe Act.4.The activities of Respondent as set forth in section II, above, having occurredin connection with the operation of Jeffrey's business as set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and substantially affect commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certainaffirmative action which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.[Recommendations omitted from publication.]Washington Coca-Cola Bottling Works,Inc.andBrewery andBeverage Drivers and Workers,Local No. 67, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.'Case No. 5-CA-688.November 5, 1958SUPPLEMENTAL DECISION AND AMENDED ORDEROn April 16, 1957, the Board issued its Decision and Order in thiscase, in which it found, as did the Trial Examiner, that the Respond-1 The Board having been notified by the AFL-CIO that it deems the Teamsters' cer-tificate of affiliation revoked by convention action, the identification of the chargingParty is hereby amended.122 NLRB No. 5. .8DECISIONS OF NATIONAL LABOR RELATIONS BOARD^ent had engaged in certain conduct violative of Section 8(a) (1) ofthe Act.The Board, however, reversed the Trial Examiner's findingthat the Respondent had refused to bargain in violation of Section8(a) (5) of the Act. Therefore the Board further reversed the TrialExaminer's finding that the strike which began on January 27, 1953,was an unfair labor practice strike, and did not adopt his recom-mended remedy in this respect.Thereafter, the case was considered by the United States Court ofAppeals for the District of Columbia, upon the Charging Party's-petition to review and set aside so much of the order as dismissed thecomplaint against the Respondent .2On May 1, 1958, the court handed down its opinion. The courtrejected the Board's conclusion that there had been no refusal tobargain.In reaching its conclusion the court relied on the Respond-ent's 8(a) (1) conduct, the lack of any possible good-faith doubt asto majority status, since the Union had a majority in both units, and,finally, on the absence of any substantial variance between the unitfound appropriate and that in which the Union's request had beenmade.Therefore, as noted above, the court held that the Board'sfinding, in the circumstances of this case, could not stand, and itremanded the case to the Board for proceedings not inconsistent withits opinion.In conformity with the court's opinion, which is the law of thecase,we find that the Respondent did refuse to bargain with theUnion, in violation of Section 8(a) (5) of the Act. It follows thatthe strike which began on January 27, 1953, and was caused by thatrefusalwas an unfair labor practice strike, and the strikers areentitled to reinstatement upon application therefor.THE REMEDYAt the time of the hearing in this case, four strikers had appliedfor reinstatement, which the Respondent had granted.As to some.of .the others, the Respondent advanced various contentions as towhy it should not be required to offer them reinstatement. The TrialExaminer did not accept evidence on these matters, holding that theywould properly be considered at the compliance stage.He thereforeordered the Respondent to offer reinstatement to all the strikers, uponapplication, without intending thereby to preclude the Respondentfrom offering evidence to support its denial of reinstatement to speci-fied strikers at an appropriate time.The Trial Examiner furtherordered that strikers applying for reinstatement be made whole for2 Brewery and Beverage Drivers and Workers,Local No. 67, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFI CIO (WashingtonCoca-Cola Bottling Works,Inc.) v.N.L.R.B.,257 F.2d 194(C.A.. D.C.). WASHINGTON COCA-COLA BOTTLING WORKS, INC.9'any loss of pay they might suffer by reason of a denial of reinstate-ment, during the period beginning 5 days after such application.The record does not indicate whether any applications for reinstate-ment were made during the period between the issuance of the Inter-mediate Report and the Board's original order in this case.How-ever, in the event that such applications were in fact made and nothonored, back pay as to such individuals shall be abated for the periodfrom the date of our original decision and order to the date of thisSupplemental Decision and Amended Order. In other cases, backpay shall be computed as set forth in the remedy section of the Inter-mediate Report.AMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WashingtonCoca-Cola Bottling Works, Inc., Washington, D.C., its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Brewery and BeverageDrivers and Workers, Local No. 67, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of all its employees in the appropriateunit with respect to rates of pay, wages, hours of employment, andother conditions of employment.(b) Interrogating and threatening its employees concerning unionaffiliation and activities in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (1) of the Act.(c)Changing its practices concerning working conditions for thepurpose of undermining the employees' union activities.(d) Soliciting employees to discontinue protected concerted activ-ities.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Brewery and BeverageDrivers and Workers, Local No. 67, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act. 10DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Brewery and Bev-rerage Drivers and Workers, Local No. 67, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive representative of all the employees in the appropriateunit and, if an understanding is reached, embody such understandingin a signed agreement.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those em-ployees who went on strike on January 27, 1953, or thereafter, andwho have not already been reinstated to said positions, dismissing ifnecessary any persons hired by the Respondent on or after January27, 1953, who were not in the Respondent's employ on that date, asprovided in the section of the Intermediate Report entitled "TheRemedy."(c)Make whole the above employees for any loss of pay they maysuffer by reason of the Respondent's refusal, if any, to reinstate them,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy," as modified by "The Remedy" section of theBoard's decision.(d)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights to reinstatement under the terms of this order.(e)Post at its plant in Washington, D.C., copies of the noticeattached hereto, marked "Appendix." 3 Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Amended Order, whatsteps it has taken to comply herewith.a In the event that this Amended Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"Pursuant to a SupplementalDecision and Amended Order"thewords"Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Amended Order." WASHINGTON COCA-COLA BOTTLING WORKS, INC.APPENDIXNOTICE TO ALL EMPLOYEES11Pursuant to a Supplemental Decision and Amended Order of theNational Labor Relations Board, and in order to effectuate the poli-cies of the National Labor Relations Act, as amended, we herebynotify our employees that :WE WILL NOT interrogate or threaten our employees concerningunion affiliation or activities in a manner constituting interfer-ence, restraint, or coercion in violation of the National LaborRelations Act.WE WILL NOT change our practices concerning working condi-tions for the purpose of undermining our employees' unionactivities.WE WILL NOT solicit our employees to discontinue protectedconcerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Brewery andBeverage Drivers and Workers, Local No. 67, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8(a) (3) of the NationalLabor Relations Act.WE WILL, upon request, bargain collectively with Brewery andBeverage Drivers and Workers, Local No. 67, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of all em-ployees,in the following bargaining unit with respect to ratesof pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All driver-salesmen, full service drivers, cup route drivers,and sales trainees at our plant in Washington, D.C.WE WILL, to the extent required by the National Labor Rela-tions Board and upon the application of our striking employees,offer immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their sen-iority or other rights or privileges, to all those employees who 12DECISIONS OF NATIONALLABOR RELATIONS BOARDwent on strike on January 27, 1953, or thereafter, and who havenot already been reinstated to said positions, dismissing if neces-sary any persons hired by us on or after January 27, 1953, andwho were not in our employ on that date.WE wn.L make whole the striking employees specified in theparagraph next above for any loss of pay they may suffer byreason of our refusal, if any, to reinstate them.WASHINGTON CocA-CoLA BoTTLiNO WoRBs, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.The SteckCompany1andLocal No.118, International Brother-hood of Bookbinders,AFL-CIO,PetitionerandLocal No. 775,United Papermakersand Paperworkers,AFL-CIO.Case No.39 RC:1277.November 6, 1958DECISION AND ORDERUpon a petition duly filed, a hearing was held before C. L. Stephens,hearing officer.The hearing officer's rulingsmade at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record inthis case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe National Labor Relations Act.2.The labor organizations involvedclaim to represent employeesof the Employer.3.No questionaffecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and Intervenor enteredinto a 3-year contract effec-tive from September 1, 1956, through August31, 1959.The petitionin this case was filed on July 22, 1958, within the 60-dayperiod pre-ceding the end of the contract's secondyear.The Intervenor con-tends that the petition shouldbe dismissed because(a) its filingviolated the AFL-CIO "No-Raid Pact" to whichboth Unions areparties; and (b) it is barred by the contract.1 The Employer's name appears as amendedat thehearing.122 NLRB No. 2.